Exhibit 10.45

NETWORK EQUIPMENT TECHNOLOGIES, INC.

2008 EQUITY INCENTIVE PLAN

1.

Purposes of the Plan.

The purpose of this Plan is to encourage ownership in Network Equipment
Technologies, Inc., a Delaware corporation (the “Company”), by key personnel
whose long-term employment or other service relationship with the Company is
considered essential to the Company’s continued progress and, thereby, encourage
recipients to act in the stockholders’ interest and share in the Company’s
success.

2.

Definitions.

As used herein, the following definitions shall apply:

(a)

“Administrator”  means the Board, any Committees, or such delegates of the Board
as shall be administering the Plan in accordance with Section  of the Plan.

(b)

“Affiliate”  means any entity that is directly or indirectly controlled by the
Company or any entity in which the Company has a significant ownership interest
as determined by the Administrator.

(c)

“Applicable Laws”  means the requirements relating to the administration of
stock option and stock award plans under U.S. federal and state laws, any stock
exchange or quotation system on which the Company has listed or submitted for
quotation the Common Stock to the extent provided under the terms of the
Company's agreement with such exchange or quotation system and, with respect to
Awards subject to the laws of any foreign jurisdiction where Awards are, or will
be, granted under the Plan, the laws of such jurisdiction.

(d)

“Automatic Director Option” means a Nonstatutory Stock Option that is
automatically granted to an Outside Director at times and subject to the terms
and conditions as provided for under Section .

(e)

“Award”  means a Stock Award or Option granted in accordance with the terms of
the Plan.

(f)

“Awardee”  means an Employee, Consultant or Director of the Company or any
Affiliate who has been granted an Award under the Plan.

(g)

“Award Agreement”  means a Stock Award Agreement and/or Option Agreement, which
may be in written or electronic format, in such form and with such terms and
conditions as may be specified by the Administrator, evidencing the terms and
conditions of an individual Award.  Each Award Agreement is subject to the terms
and conditions of the Plan.

(h)

“Board”  means the Board of Directors of the Company.

(i)

“Change in Control”  means, unless such term or an equivalent term is otherwise
defined with respect to an Award by the Awardee’s Option Agreement, Stock Award
Agreement or written contract of employment or service, the occurrence of any of
the following:

(i)

a “Corporate Transaction,” meaning either:

(1)

the sale, lease, conveyance or other disposition of all or substantially all of
the Company’s assets to any “person” (as such term is used in Section 13(d) of
the Exchange Act), entity or group of persons acting in concert; or

(2)

a merger, consolidation or other transaction of the Company with or into any
other corporation, entity or person, other than a transaction in which the
holders of at least 50% of the shares of capital stock of the Company
outstanding immediately prior thereto continue to hold (either by voting
securities remaining outstanding or by their being converted into voting
securities of the surviving entity or its controlling entity) at least 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity (or its controlling entity) outstanding immediately after
such transaction; or

(ii)

any person or group of persons becoming the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of the total voting power represented by the
Company’s then outstanding voting securities; or

(iii)

a contest for the election or removal of members of the Board that results in
the removal from the Board of at least 50% of the incumbent members of the
Board.

(j)

“Code”  means the United States Internal Revenue Code of 1986, as amended.

(k)

“Committee”  means the compensation committee of the Board or a committee of
Directors appointed by the Board in accordance with Section  of the Plan.

(l)

“Common Stock”  means the common stock of the Company.

(m)

“Company”  means Network Equipment Technologies, Inc., a Delaware corporation,
or its successor.

(n)

“Consultant” means any person engaged by the Company or any Affiliate to render
services to such entity as an advisor or consultant.  

(o)

“Conversion Award”  has the meaning set forth in Section  of the Plan.

(p)

“Director”  means a member of the Board.

(q)

“Effective Date” means the date the Company’s stockholders approve the Plan.

(r)

“Employee”  means a regular, active employee of the Company or any Affiliate,
including an Officer and/or Inside Director.  The Administrator shall determine
whether or not the chairman of the Board qualifies as an “Employee.” Within the
limitations of Applicable Law, the Administrator shall have the discretion to
determine the effect upon an Award and upon an individual's status as an
Employee in the case of (i) any individual who is classified by the Company or
its Affiliate as leased from or otherwise employed by a third party or as
intermittent or temporary, even if any such classification is changed
retroactively as a result of an audit, litigation or otherwise, (ii) any leave
of absence approved by the Company or an Affiliate, (iii) any transfer between
locations of employment with the Company or an Affiliate or between the Company
and any Affiliate or between any Affiliates, (iv) any change in the Awardee's
status from an Employee to a Consultant or Director, and (v) at the request of
the Company or an Affiliate an Employee becomes employed by any partnership,
joint venture or corporation not meeting the requirements of an Affiliate in
which the Company or an Affiliate is a party.

(s)

“Exchange Act”  means the Securities Exchange Act of 1934, as amended.

(t)

“Fair Market Value”  means, as of any date, the value of a share of Common Stock
or other property as determined by the Administrator,  in its discretion subject
to the following:

(i)

If, on such date, the Common Stock is listed on a national or regional
securities exchange or market system, including without limitation the New York
Stock Exchange, the Fair Market Value of a share of Common Stock shall be the
closing price on such date of a share of Common Stock (or the mean of the
closing bid and asked prices of a share of Common Stock if the stock is so
quoted instead) as quoted on such exchange or market system constituting the
primary market for the Common Stock, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable.  If the relevant date
does not fall on a day on which the Common Stock has traded on such securities
exchange or market system, the date on which the Fair Market Value shall be
established shall be the last day on which the Common Stock was so traded prior
to the relevant date, or such other appropriate day as shall be determined by
the Administrator, in its discretion.

(ii)

If, on such date, the Common Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Common
Stock shall be as determined by the Administrator in good faith using a
reasonable application of a reasonable valuation method without regard to any
restriction other than a restriction which, by its terms, will never lapse.

(u)

“Grant Date”  means, for all purposes, the date on which the Administrator
approves the grant of an Award, or such other date as is determined by the
Administrator, provided that in the case of any Incentive Stock Option, the
grant date shall be the later of the date on which the Administrator makes the
determination granting such Incentive Stock Option or the date of commencement
of the Awardee's employment relationship with the Company.

(v)

“Incentive Stock Option”  means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(w)

“Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(x)

“Officer”  means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(y)

“Option”  means a right granted under Section 8 to purchase a number of Shares
at such exercise price, at such times, and on such other terms and conditions as
are specified in the agreement or other documents evidencing the Option (the
“Option Agreement”).  Both Options intended to qualify as Incentive Stock
Options and Nonstatutory Stock Options may be granted under the Plan.

(z)

“Outside Director” means a Director who is not an Employee.

(aa)

“Participant”  means the Awardee or any person (including any estate) to whom an
Award has been assigned or transferred as permitted hereunder.

(bb)

“Plan”  means this Network Equipment Technologies, Inc. 2008 Equity Incentive
Plan.

(cc)

“Prior Plans”  means the Company’s 1993 Stock Option Plan, as amended and the
Company’s 1997 Stock Option Program, as amended.

(dd)

“Qualifying Performance Criteria” shall have the meaning set forth in Section
13(b) of the Plan.

(ee)

“Share”  means a share of the Common Stock, as adjusted in accordance with
Section  of the Plan.

(ff)

“Stock Appreciation Right”  means a right to receive cash and/or shares of
Common Stock based on a change in the Fair Market Value of a specific number of
shares of Common Stock between the grant date and the exercise date granted
under Section 11. 

(gg)

“Stock Award”  means an award or issuance of Shares, Stock Units, Stock
Appreciation Rights or other similar awards made under Section 11 of the Plan,
the grant, issuance, retention, vesting, settlement, and/or transferability of
which is subject during specified periods of time to such conditions (including
continued employment or performance conditions) and terms as are expressed in
the agreement or other documents evidencing the Award (the “Stock Award
Agreement”).

(hh)

“Stock Unit”  means a bookkeeping entry representing an amount equivalent to the
Fair Market Value of one Share (or a fraction or multiple of such value),
payable in cash, property or Shares.  Stock Units represent an unfunded and
unsecured obligation of the Company, except as otherwise provided for by the
Administrator.

(ii)

“Subsidiary”  means any company (other than the Company) in an unbroken chain of
companies beginning with the Company, provided each company in the unbroken
chain (other than the Company) owns, at the time of determination, stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other companies in such chain.

(jj)

“Termination of Employment”  shall mean ceasing to be an Employee, Consultant or
Director, as determined in the sole discretion of the Administrator.  However,
for Incentive Stock Option purposes, Termination of Employment will occur when
the Awardee ceases to be an employee (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company or one of its Subsidiaries.  The Administrator shall determine whether
any corporate transaction, such as a sale or spin-off of a division or business
unit, or a joint venture, shall be deemed to result in a Termination of
Employment.

(kk)

“Total and Permanent Disability”  shall have the meaning set forth in
Section 22(e)(3) of the Code.

3.

Stock Subject to the Plan.

(a)

Aggregate Number of Shares.   Subject to the provisions of Section  of the Plan,
the number of Shares that may be sold or issued under the Plan is 1,200,000
shares of Common Stock, reduced share-for-share by the number of shares of
Common Stock granted or subject to awards granted under either of the Prior
Plans during the period commencing on March 29, 2008 and ending on August 8,
2008.  The number of Shares that may be sold or issued under the Plan shall also
include up to an additional 5,303,155 shares of Common Stock subject to
outstanding awards under the Prior Plans as of March 28, 2008 that become
available for re-issuance as provided in subsection  below.

(b)

Counting of Award Shares.    Any Shares that are subject to Awards granted under
the Plan other than Options or Stock Appreciation Rights shall be counted
against the Plan limit as one and one half (1.5) Shares for every one (1) Share
granted (the “Award Ratio”). Shares that are subject to Options or Stock
Appreciation Rights granted under the Plan shall be counted against the Plan
limit on a share-for-share basis. With regard to Stock Appreciation Rights, the
number of Shares counted against the Plan limit shall be determined on the basis
of the gross number of Shares exercised and not the net number of Shares
delivered.

(c)

Shares Available for Re-Issuance. 

(i)

Re-grant of Cancelled Shares.    Shares subject to or issued pursuant to Awards
granted under the Plan, as well as Shares subject to or issued pursuant to
outstanding awards under the Prior Plans as of March 28, 2008, that are settled
in cash, cancelled, terminate, expire, lapse, or are forfeited for any reason
(including Shares repurchased by the Company upon the Awardee’s failure to vest
in or otherwise earn the Shares), shall be available for re-grant under the
Plan. For each Share subject to any such award other than stock options or stock
appreciation rights, the number of Shares that become available for re-grant
shall be multiplied by the Award Ratio set forth in Section.

(ii)

No Re-grant of Shares Used for Payment.    If an Awardee pays the exercise or
purchase price of an Award granted under the Plan or the Prior Plans through the
tender of Shares, or if Shares are tendered or withheld to satisfy any Company
withholding obligations, the number of Shares so tendered or withheld (whether
issued under the Plan or the Prior Plans) shall not become available for
re-issuance under the Plan.

(d)

Code Section 162(m) Share Limits.    Subject to the provisions of Section  of
the Plan, the aggregate number of Shares subject to Awards granted under this
Plan during any fiscal year to any one Awardee shall not exceed 600,000, except
that in connection with his or her first commencing service with the Company or
an Affiliate, an Awardee may be granted Awards covering up to an additional
400,000 Shares during the year in which such service commences.  Notwithstanding
anything to the contrary in the Plan, the limitations set forth in this Section
3 shall be subject to adjustment under Section  of the Plan only to the extent
that such adjustment will not affect the status of any Award intended to qualify
as “performance based compensation” under Code Section 162(m).

4.

Administration of the Plan.

(a)

Procedure. 

(i)

Multiple Administrative Bodies.    The Plan shall be administered by the Board,
a Committee and/or other delegates approved by the Board consistent with
Applicable Law.

(ii)

Section 162(m).    To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, Awards to
“covered employees” within the meaning of Section 162(m) of the Code or
Employees that the Committee determines may be “covered employees” in the future
shall be made by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

(iii)

Rule 16b-3.    To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3 promulgated under the Exchange Act (“Rule 16b-3”),
Awards to Officers and Directors shall be made by the entire Board or a
Committee of two or more “non-employee directors” within the meaning of
Rule 16b-3.

(iv)

Other Administration.     Except to the extent prohibited by Applicable Law, the
Board or a Committee may delegate to an authorized officer or officers of the
Company the power to approve Awards to persons eligible to receive Awards under
the Plan who are not (A) subject to Section 16 of the Exchange Act or (B) at the
time of such approval, “covered employees” under Section 162(m) of the Code.

(v)

Delegation of Authority for the Day-to-Day Administration of the Plan.    Except
to the extent prohibited by Applicable Law, the Administrator may delegate to
one or more individuals the day-to-day administration of the Plan and any of the
functions assigned to it in this Plan.  Such delegation may be revoked at any
time.

(vi)

Securities Exchange.    The Plan will be administered in a manner that complies
with any applicable securities exchange (or market system) listing requirements.

(b)

Powers of the Administrator.    Subject to the provisions of the Plan and, in
the case of a Committee or delegates acting as the Administrator, subject to the
specific duties delegated to such Committee or delegates, the Administrator
shall have the authority, in its discretion:

(i)

to select the Employees, Consultants and Directors of the Company or its
Affiliates to whom Awards are to be granted hereunder;

(ii)

to determine the number of shares of Common Stock to be covered by each Award
granted hereunder;

(iii)

to determine the type of Award to be granted to the selected Employees,
Consultants and Directors;

(iv)

to approve forms of Award Agreements for use under the Plan;

(v)

to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder.  Such terms and conditions include, but
are not limited to, the exercise and/or purchase price (if applicable), the time
or times when an Award may be exercised (which may or may not be based on
performance criteria), the vesting schedule, any vesting and/or exercisability
acceleration or waiver of forfeiture restrictions, the acceptable forms of
consideration, the term, and any restriction or limitation regarding any Award
or the Shares relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine and may be established at
the time an Award is granted or thereafter;

(vi)

to correct administrative errors;

(vii)

to construe and interpret the terms of the Plan (including sub-plans and Plan
addenda) and Awards granted pursuant to the Plan;

(viii)

to adopt rules and procedures relating to the operation and administration of
the Plan to accommodate the specific requirements of local laws and procedures.
 Without limiting the generality of the foregoing, the Administrator is
specifically authorized (A) to adopt the rules and procedures regarding the
conversion of local currency, withholding procedures and handling of stock
certificates which vary with local requirements and (B) to adopt sub-plans and
Plan addenda as the Administrator deems desirable, to accommodate foreign laws,
regulations and practice;

(ix)

to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans and Plan addenda;

(x)

to modify or amend each Award, including, but not limited to, the acceleration
of vesting and/or exercisability, provided, however, that any such amendment is
subject to Section  of the Plan and except as set forth in that Section, may not
impair any outstanding Award unless agreed to in writing by the Participant;

(xi)

to allow Participants to satisfy withholding tax amounts by electing to have the
Company withhold from the Shares to be issued upon exercise of an Option or
vesting of a Stock Award that number of Shares having a Fair Market Value equal
to the amount required to be withheld.  The Fair Market Value of the Shares to
be withheld shall be determined in such manner and on such date that the
Administrator shall determine or, in the absence of provision otherwise, on the
date that the amount of tax to be withheld is to be determined.  All elections
by a Participant to have Shares withheld for this purpose shall be made in such
form and under such conditions as the Administrator may provide;

(xii)

to authorize conversion or substitution under the Plan of any or all stock
options, stock appreciation rights or other stock awards held by service
providers of an entity acquired by the Company (the “Conversion Awards”).  Any
conversion or substitution shall be effective as of the close of the merger,
acquisition or other transaction.  The Conversion Awards may be Nonstatutory
Stock Options or Incentive Stock Options, as determined by the Administrator,
with respect to options granted by the acquired entity; provided, however, that
with respect to the conversion of stock appreciation rights in the acquired
entity, the Conversion Awards shall be Nonstatutory Stock Options.  Unless
otherwise determined by the Administrator at the time of conversion or
substitution, all Conversion Awards shall have the same terms and conditions as
Awards generally granted by the Company under the Plan;

(xiii)

to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

(xiv)

to impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares issued as a result of or
under an Award, including without limitation, (A) restrictions under an insider
trading policy or under any other Company policy relating to Company stock and
stock ownership and (B) restrictions as to the use of a specified brokerage firm
for such resales or other transfers;

(xv)

to provide, either at the time an Award is granted or by subsequent action, that
an Award shall contain as a term thereof, a right, either in tandem with the
other rights under the Award or as an alternative thereto, of the Participant to
receive, without payment to the Company, a number of Shares, cash or a
combination thereof, the amount of which is determined by reference to the value
of the Award;

(xvi)

to make all other determinations deemed necessary or advisable for administering
the Plan and any Award granted hereunder.

(c)

Effect of Administrator's Decision.    All decisions, determinations and
interpretations by the Administrator regarding the Plan, any rules and
regulations under the Plan and the terms and conditions of any Award granted
hereunder, shall be final and binding on all Participants and on all other
persons.  The Administrator shall consider such factors as it deems relevant, in
its sole and absolute discretion, to making such decisions, determinations and
interpretations including, without limitation, the recommendations or advice of
any officer or other employee of the Company and such attorneys, consultants and
accountants as it may select.

5.

Eligibility.

Awards may be granted to Employees, Consultants and Directors of the Company or
any of its Affiliates; provided that Incentive Stock Options may be granted only
to Employees of the Company or of a Subsidiary of the Company.

6.

Term of Plan.

The Plan shall become effective on the Effective Date, and subject to earlier
termination by the Administrator under Section 15 of the Plan, shall remain in
effect thereafter.  However, in the absence of further approval by stockholders
of the Company, no Incentive Stock Option shall be granted more than ten (10)
years from the Effective Date of the Plan.

7.

Term of Award.

The term of each Award shall be determined by the Administrator and stated in
the Award Agreement.  In the case of Options and Stock Appreciation Rights, the
term shall be seven (7) years from the Grant Date or such shorter term as may be
provided in the Award Agreement; provided that an Incentive Stock Option granted
to an Employee who on the Grant Date owns stock representing more than ten
percent (10%) of the voting power of all classes of stock of the Company or any
Subsidiary shall have a term of no more than five (5) years from the Grant Date.

8.

Options.

The Administrator may grant an Option or provide for the grant of an Option,
either from time to time in the discretion of the Administrator or automatically
upon the occurrence of specified events, including, without limitation, the
achievement of performance goals, the satisfaction of an event or condition
within the control of the Awardee or within the control of others.

(a)

Option Agreement.    Each Option Agreement shall contain provisions regarding
(i) the number of Shares that may be issued upon exercise of the Option,
(ii) the type of Option, (iii) the exercise price of the Shares and the means of
payment for the Shares, (iv) the term of the Option, (v) such terms and
conditions on the vesting and/or exercisability of an Option as may be
determined from time to time by the Administrator, (vi) restrictions on the
transfer of the Option or the Shares issued upon exercise of the Option and
forfeiture provisions and (vii) such further terms and conditions, in each case
not inconsistent with this Plan as may be determined from time to time by the
Administrator.

(b)

Exercise Price.    The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator, but
in any case shall be no less than one hundred percent (100%) of the Fair Market
Value per Share on the Grant Date.  The foregoing provision shall not preclude
the issuance of Conversion Awards granted in substitution and/or conversion of
options of an acquired entity at a per Share exercise price of less than 100% of
the Fair Market Value per Share on the date of such substitution and/or
conversion.

(c)

Vesting Period and Exercise Dates.    Options granted under this Plan shall vest
and/or be exercisable at such time and in such installments during the period
prior to the expiration of the Option's term as determined by the Administrator.
 The Administrator shall have the right to make the timing of the ability to
exercise any Option granted under this Plan subject to continued employment, the
passage of time and/or such performance requirements as deemed appropriate by
the Administrator. In the discretion of the Administrator, an Option may be
fully vested and immediately exercisable upon issuance  At any time after the
grant of an Option, the Administrator may reduce or eliminate any restrictions
surrounding any Participant's right to exercise all or part of the Option.

(d)

Form of Consideration.    The Administrator shall determine the acceptable form
of consideration for exercising an Option, including the method of payment,
either through the terms of the Option Agreement or at the time of exercise of
an Option.  Acceptable forms of consideration may include:

(i)

cash;

(ii)

check or wire transfer (denominated in U.S. Dollars);

(iii)

subject to the Company's discretion to refuse for any reason and at any time to
accept such consideration and subject to any conditions or limitations
established by the Administrator, other Shares held by the Participant
which have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Option shall be exercised;

(iv)

consideration received by the Company under a broker-assisted sale and
remittance program acceptable to the Administrator;

(v)

cashless “net exercise” arrangement pursuant to which the Company will reduce
the number of Shares issued upon exercise by the largest whole number of Shares
having an aggregate Fair Market Value that does not exceed the aggregate
exercise price; provided that the Company shall accept a cash or other payment
from the Participant to the extent of any remaining balance of the exercise
price not satisfied by such reduction in the number of whole Shares to be
issued;

(vi)

such other consideration and method of payment for the issuance of Shares to the
extent permitted by Applicable Laws; or

(vii)

any combination of the foregoing methods of payment.

(e)

Effect of Termination on Options.    Upon an Awardee's Termination of
Employment, each outstanding Option granted to such Awardee shall expire as
provided below, but in no event later than the Option termination date. To the
extent such Option is not exercised within the earlier of (i) the time specified
below (if any) and (ii) the Option termination date, such Option shall
automatically terminate.

(i)

Generally.    If the Termination of Employment is other than as a result of
circumstances described in subsections (ii) or (iii) below, such Option shall
expire three (3) months following the Termination of Employment, or such other
period following Termination of Employment as may be specified in the Option
Agreement.

(ii)

Disability of Awardee.    If the Termination of Employment is a result of the
Awardee's disability, including Total and Permanent Disability, such Option
shall expire twelve (12) months following the Termination of Employment.

(iii)

Death of Awardee.    Upon an Awardee's Termination of Employment as a result of
the Awardee's death, such Option shall expire twelve (12) months following the
Awardee's death.  Any such Option may be exercised by the beneficiary designated
by the Awardee (as provided in Section 16 of the Plan), the executor or
administrator of the Awardee's estate or, if none, by the person(s) entitled to
exercise the Option under the Awardee's will or the laws of descent or
distribution; provided that the Company need not accept exercise of an Option by
such beneficiary, executor or administrator unless the Company has satisfactory
evidence of such person's authority to act as such. The Awardee’s service shall
be deemed to have terminated on account of death if the Awardee dies within
three (3) months (or such longer period as determined by the Administrator, in
its discretion) after the Awardee’s Termination of Employment.

(iv)

Other Terminations of Employment.    The Administrator may provide in the
applicable Option Agreement for different treatment of Options upon Termination
of Employment of the Awardee than that specified above.

(v)

Extension of Exercise Period.    The Administrator shall have full power and
authority to extend the period of time for which an Option is to remain
exercisable following an Awardee’s Termination of Employment from the periods
set forth in Sections 8(e)(i), (ii), (iii) and (iv) above or in the Option
Agreement to such greater time as the Administrator shall deem appropriate,
provided that in no event shall such Option be exercisable later than the
termination date of such Option as set forth in the Option Agreement.

(vi)

Extension if Exercise Prevented by Law.    Notwithstanding the foregoing, if a
sale within the applicable time periods set forth above in this Section 8(e) or
in the Option Agreement is prevented by Section 18 below, the Option shall
remain exercisable until thirty (30) days after the date the Awardee is notified
by the Company that the Option is exercisable, but in any event no later than
the Option termination date. Further, if a sale within the applicable time
periods set forth above in this Section 8(e) or in the Option Agreement would
subject the Awardee to a suit under Section 16(b) of the Exchange Act, the
Option shall remain exercisable until the earliest to occur of (i) the tenth
(10th) day following the date on which a sale of shares by the Awardee would no
longer be subject to suit, or (ii) the one hundred ninetieth (190th) day after
Awardee’s Termination of Employment; but in no event later than the Option
termination date.

(f)

Leave of Absence.    The Administrator shall have the discretion to determine
whether and to what extent the vesting of Options shall be tolled during any
unpaid leave of absence; provided, however, that in the absence of such
determination, vesting of Options shall be tolled during any leave that is not a
leave required to be provided to the Awardee under Applicable Law.  In the event
of military leave, vesting shall toll during any unpaid portion of such leave,
provided that, upon an Awardee’s returning from military leave (under conditions
that would entitle him or her to protection upon such return under the Uniform
Services Employment and Reemployment Rights Act), he or she shall be given
vesting credit with respect to Options to the same extent as would have applied
had the Awardee continued to provide services to the Company throughout the
leave on the same terms as he or she was providing services immediately prior to
such leave.

9.

Incentive Stock Option Limitations/Terms.

(a)

Eligibility.    Only employees (as determined in accordance with Section 3401(c)
of the Code and the regulations promulgated thereunder) of the Company or any of
its Subsidiaries may be granted Incentive Stock Options.

(b)

$100,000 Limitation.    Notwithstanding the designation “Incentive Stock Option”
in an Option Agreement, if and to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Awardee during any calendar year (under
all plans of the Company and any of its Subsidiaries) exceeds U.S. $100,000,
such Options shall be treated as Nonstatutory Stock Options.  For purposes of
this Section , Incentive Stock Options shall be taken into account in the order
in which they were granted.  The Fair Market Value of the Shares shall be
determined as of the Grant Date.

(c)

Transferability.    An Incentive Stock Option may not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner by the Awardee
otherwise than by will or the laws of descent and distribution, and, during the
lifetime of such Awardee, may only be exercised by the Awardee.  If the terms of
an Incentive Stock Option are amended to permit transferability, the Option will
be treated for tax purposes as a Nonstatutory Stock Option.  The designation of
a beneficiary by an Awardee will not constitute a transfer.

(d)

Exercise Price.    The per Share exercise price of an Incentive Stock Option
shall be no less than one hundred percent (100%) of the Fair Market Value per
Share on the Grant Date or, in the case of an Employee who on the Grant Date
owns stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Subsidiary, no less than one hundred ten
percent (110%) of the Fair Market Value per Share on the Grant Date.

(e)

Leave of Absence.    For purposes of Incentive Stock Options, no leave of
absence may exceed ninety (90) days, unless reemployment upon expiration of such
leave is guaranteed by statute or contract.  If reemployment upon expiration of
a leave of absence approved by the Company is not so guaranteed, on the
ninety-first (91st) day of such leave any Incentive Stock Option held by the
Awardee shall be treated for tax purposes as a Nonstatutory Stock Option.

(f)

Other Terms.    Option Agreements evidencing Incentive Stock Options shall
contain such other terms and conditions as may be necessary to qualify, to the
extent determined desirable by the Administrator, with the applicable provisions
of Section 422 of the Code.

10.

Exercise of Option.

(a)

Procedure for Exercise. 

(i)

Any Option granted hereunder shall be exercisable according to the terms of the
Plan and at such times and under such conditions as determined by the
Administrator and set forth in the respective Option Agreement.

(ii)

An Option shall be deemed exercised when the Company receives (A) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option; (B) full payment for the Shares with
respect to which the related Option is exercised; and (C) payment of applicable
withholding taxes (if any).

(iii)

An Option may not be exercised for a fraction of a Share.

(b)

Rights as a Stockholder.  The Company shall issue (or cause to be issued) such
Shares as soon as administratively practicable after the Option is exercised.
 Shares issued upon exercise of an Option shall be issued in the name of the
Participant or, if requested by the Participant, in the name of the Participant
and his or her spouse.  Unless provided otherwise by the Administrator or
pursuant to this Plan, until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to the Shares subject to an Option,
notwithstanding the exercise of the Option.  

11.

Stock Awards.

(a)

Stock Award Agreement.    Each Stock Award Agreement shall contain provisions
regarding (i) the number of Shares subject to such Stock Award or a formula for
determining such number, (ii) the purchase price of the Shares, if any, and the
means of payment for the Shares, (iii) the performance criteria (including
Qualifying Performance Criteria), if any, and level of achievement versus these
criteria that shall determine the number of Shares granted, issued, retainable
and/or vested, (iv) such terms and conditions on the grant, issuance, vesting,
settlement and/or forfeiture of the Shares as may be determined from time to
time by the Administrator, (v) restrictions on the transferability of the Stock
Award and (vi) such further terms and conditions in each case not inconsistent
with this Plan as may be determined from time to time by the Administrator.

(b)

Restrictions and Performance Criteria.    The grant, issuance, retention,
settlement and/or vesting of each Stock Award or the Shares subject thereto may
be subject to such performance criteria (including Qualifying Performance
Criteria) and level of achievement versus these criteria as the Administrator
shall determine, which criteria may be based on financial performance, personal
performance evaluations and/or completion of service by the Awardee.  Unless
otherwise permitted in compliance with the requirements of Code Section 162(m)
with respect to an Award intended to comply as “performance-based compensation”
thereunder, the Committee shall establish the Qualifying Performance Criteria
applicable to, and the formula for calculating the amount payable under, the
Award no later than the earlier of (a) the date ninety (90) days after the
commencement of the applicable performance period, or (b) the date on which 25%
of the performance period has elapsed, and in any event at a time when the
achievement of the applicable Qualifying Performance Criteria remains
substantially uncertain.

(c)

Forfeiture.    Unless otherwise provided for by the Administrator, upon the
Awardee's Termination of Employment, the Stock Award and the Shares subject
thereto shall be forfeited, provided that to the extent that the Participant
purchased or earned any Shares, the Company shall have a right to repurchase the
unvested Shares at such price and on such terms and conditions as the
Administrator determines.

(d)

Rights as a Stockholder.    Unless otherwise provided by the Administrator in
the Award Agreement, the Participant shall have the rights equivalent to those
of a stockholder and shall be a stockholder only after Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) to the Participant.  Unless otherwise
provided by the Administrator, a Participant holding Stock Units shall not be
entitled to receive dividend payments or any credit therefor as if he or she was
an actual stockholder.

(e)

Stock Appreciation Rights. 

(i)

General.    Stock Appreciation Rights may be granted either alone, in addition
to, or in tandem with other Awards granted under the Plan.  The Administrator
may grant Stock Appreciation Rights to eligible Participants subject to terms
and conditions not inconsistent with this Plan and determined by the
Administrator.  The specific terms and conditions applicable to the Participant
shall be provided for in the Stock Award Agreement.  Stock Appreciation Rights
shall be exercisable, in whole or in part, at such times as the Administrator
shall specify in the Stock Award Agreement.

(ii)

Exercise of Stock Appreciation Right.    Upon the exercise of a Stock
Appreciation Right, in whole or in part, the Participant shall be entitled to a
payment in an amount equal to the excess of the Fair Market Value on the date of
exercise of a fixed number of Shares covered by the exercised portion of the
Stock Appreciation Right, over the Fair Market Value on the Grant Date of the
Shares covered by the exercised portion of the Stock Appreciation Right (or such
other amount calculated with respect to Shares subject to the Award as the
Administrator may determine).  The amount due to the Participant upon the
exercise of a Stock Appreciation Right shall be paid in such form of
consideration as determined by the Administrator and may be in cash, Shares or a
combination thereof, over the period or periods specified in the Stock Award
Agreement.  A Stock Award Agreement may place limits on the amount that may be
paid over any specified period or periods upon the exercise of a Stock
Appreciation Right, on an aggregate basis or as to any Participant.  A Stock
Appreciation Right shall be considered exercised when the Company receives
written notice of exercise in accordance with the terms of the Stock Award
Agreement from the person entitled to exercise the Stock Appreciation Right.

(iii)

Nonassignability of Stock Appreciation Rights.    Except as determined by the
Administrator, no Stock Appreciation Right shall be assignable or otherwise
transferable by the Participant except by will or by the laws of descent and
distribution.

12.

Automatic Director Options.

The Board may establish a program under this Plan pursuant to which Outside
Directors shall receive Automatic Director Options; provided that under such
program no person shall have any discretion to select which Outside Directors
shall be granted Automatic Director Options or to determine the number of Shares
to be covered by Automatic Director Options granted to Outside Directors. Such a
program for Automatic Director Options may be established by amendment of the
Plan or otherwise, and if established by amendment of the Plan there shall be no
requirement to obtain approval for such amendment from the Company’s
stockholders.

13.

Other Provisions Applicable to Awards.

(a)

Non-Transferability of Awards.    An Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by
beneficiary designation, will or by the laws of descent or distribution.
 Subject to Section , the Administrator may in its discretion make an Award
transferable to an Awardee's family member or any other person or entity as it
deems appropriate, but in no event shall any Award be transferrable to a third
party for consideration or in exchange for a payment of cash or other property.
 If the Administrator makes an Award transferable, either at the time of grant
or thereafter, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate, and any transferee shall be deemed to be
bound by such terms upon acceptance of such transfer.

(b)

Qualifying Performance Criteria.    For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit, Affiliate or
business segment, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years' results or to
a designated comparison group, in each case as specified by the Administrator in
the Award: (i) cash flow; (ii) earnings (including gross margin; earnings before
interest and taxes; earnings before interest, taxes, depreciation and
amortization; earnings before stock compensation expense pursuant to SFAS
123(R); earnings before taxes; and net earnings); (iii) earnings per share;
(iv) growth in earnings or earnings per share; (v) stock price; (vi) return on
equity or average stockholders' equity; (vii) total stockholder return;
(viii) return on capital; (ix) return on assets or net assets; (x) return on
investment; (xi) revenue or growth in revenue; (xii) income or net income;
(xiii) operating income or net operating income, in aggregate or per share;
(xiv) operating profit or net operating profit; (xv) operating margin;
(xvi) return on operating revenue; (xvii) market share; (xviii) contract awards
or backlog; (xix) overhead or other expense reduction; (xx) growth in
stockholder value relative to the moving average of the S&P 500 Index or a peer
group index; (xxi) credit rating; (xxii) strategic plan development and
implementation (including individual performance objectives that relate to
achievement of the Company’s or any business unit’s strategic plan);
(xxiii) improvement in workforce diversity; (xxiv) growth of revenue, operating
income or net income; (xxv) efficiency ratio; and (xxvi) ratio of nonperforming
assets to total assets.  The Committee may appropriately adjust any evaluation
of performance under a Qualifying Performance Criteria to exclude any of the
following events that occurs during a performance period: (A) asset write-downs;
(B) litigation or claim judgments or settlements; (C) the effect of changes in
tax law, accounting principles or other such laws or provisions affecting
reported results; (D) accruals for reorganization and restructuring programs;
and (E) any gains or losses classified as extraordinary or as discontinued
operations in the Company’s financial statements.

(c)

Certification.    Prior to the payment of any compensation under an Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Committee shall certify the extent to which any Qualifying
Performance Criteria and any other material terms under such Award have been
satisfied (other than in cases where such relate solely to the increase in the
value of the Common Stock).

(d)

Discretionary Adjustments Pursuant to Section 162(m).    Notwithstanding
satisfaction of any completion of any Qualifying Performance Criteria, to the
extent specified at the time of grant of an Award to “covered employees” within
the meaning of Section 162(m) of the Code, the number of Shares, Options or
other benefits granted, issued, retainable and/or vested under an Award on
account of satisfaction of such Qualifying Performance Criteria may be reduced
by the Committee on the basis of such further considerations as the Committee in
its sole discretion shall determine.

(e)

Tax Withholding Obligation.    As a condition of the grant, issuance, vesting,
exercise or settlement of an Award granted under the Plan, the Participant shall
make such arrangements as the Administrator may require for the satisfaction of
any applicable federal, state, local or foreign withholding tax obligations that
may arise in connection with such grant, issuance, vesting, exercise or
settlement of the Award.  The Company shall not be required to issue any Shares
under the Plan until such obligations are satisfied.

(f)

Compliance with Section 409A.    Notwithstanding anything to the contrary
contained herein, to the extent that the Administrator determines that any Award
granted under the Plan is subject to Code Section 409A and unless otherwise
specified in the applicable Award Agreement, the Award Agreement evidencing such
Award shall incorporate the terms and conditions necessary for such Award to
avoid the consequences described in Code Section 409A(a)(1), and to the maximum
extent permitted under Applicable Law (and unless otherwise stated in the
applicable Award Agreement), the Plan and the Award Agreements shall be
interpreted in a manner that results in their conforming to the requirements of
Code Section 409A(a)(2), (3) and (4) and any Department of Treasury or Internal
Revenue Service regulations or other interpretive guidance issued under Section
409A (whenever issued, the “Guidance”).  Notwithstanding anything to the
contrary in this Plan (and unless the Award Agreement provides otherwise, with
specific reference to this sentence), to the extent that a Participant holding
an Award that constitutes “deferred compensation” under Section 409A and the
Guidance is a “specified employee” (also as defined thereunder), no distribution
or payment of any amount shall be made before a date that is six (6) months
following the date of such Participant's “separation from service” (as defined
in Section 409A and the Guidance) or, if earlier, the date of the Participant's
death.

(g)

Deferral of Award Benefits.    The Administrator may in its discretion and upon
such terms and conditions as it determines appropriate permit one or more
Participants whom it selects to (a) defer compensation payable pursuant to the
terms of an Award, or (b) defer compensation arising outside the terms of this
Plan pursuant to a program that provides for deferred payment in satisfaction of
such other compensation amounts through the issuance of one or more Awards.  Any
such deferral arrangement shall be evidenced by an Award Agreement in such form
as the Administrator shall from time to time establish, and no such deferral
arrangement shall be a valid and binding obligation unless evidenced by a fully
executed Award Agreement, the form of which the Administrator has approved,
including through the Administrator's establishing a written program (the
“Program”) under this Plan to govern the form of Award Agreements participating
in such Program.  Any such Award Agreement or Program shall specify the
treatment of dividends or dividend equivalent rights (if any) that apply to
Awards governed thereby, and shall further provide that any elections governing
payment of amounts pursuant to such Program shall be in writing, shall be
delivered to the Company or its agent in a form and manner that complies with
Code Section 409A and the Guidance, and shall specify the amount to be
distributed in settlement of the deferral arrangement, as well as the time and
form of such distribution in a manner that complies with Code Section 409A and
the Guidance.  

14.

Adjustments upon Changes in Capitalization, Dissolution or Change in Control.

(a)

Changes in Capitalization.    Subject to any required action by the stockholders
of the Company, the number of shares of Common Stock covered by each outstanding
Award, the number of shares of Common Stock which have been authorized for
issuance under the Plan, but as to which no Awards have yet been granted or
which have been returned to the Plan upon cancellation, forfeiture or expiration
of an Award, the price per Share subject to each such outstanding Award, the
number of Shares issuable pursuant to Automatic Director Options and the share
limits set forth in Section 3 and shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, payment of a dividend or distribution in a
form other than stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of the shares, or any other increase or decrease
in the number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive.  Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an Award.

(b)

Dissolution or Liquidation.    In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
 To the extent it has not been previously exercised or the Shares subject
thereto issued to the Awardee and unless otherwise determined by the
Administrator, an Award will terminate immediately prior to the consummation of
such proposed transaction.

(c)

Change in Control. 

(i)

In the event there is a Change in Control that is a Corporate Transaction, then
immediately before the effective date of the Corporate Transaction, each
outstanding Award granted under the Plan either (A) shall be assumed by the
successor (or surviving) corporation or its parent (the “Corporate Successor”)
or replaced by an equivalent Award for shares of the capital stock of the
Corporate Successor, or (B) if not so assumed or replaced, each such Option
shall become fully vested and exercisable with respect to the total number of
Shares then subject to the Option, and all vesting and other restrictions on
each such Stock Award shall terminate. The determination of equivalence under
clause (A) above shall be made by the Administrator and shall be final, binding,
and conclusive. Upon the consummation of the Corporate Transaction, all
outstanding Awards shall terminate, except to the extent assumed by the
Corporate Successor.

(ii)

For purposes of this Section , an Award shall be considered assumed, without
limitation, if, at the time of issuance of the stock or other consideration upon
a Corporate Transaction, as the case may be, each holder of an Award would be
entitled to receive upon exercise of the Award the same number and kind of
shares of stock or the same amount of property, cash or securities as such
holder would have been entitled to receive upon the occurrence of the
transaction if the holder had been, immediately prior to such transaction, the
holder of the number of Shares covered by the Award at such time (after giving
effect to any applicable adjustments in the number of Shares covered by the
Award); provided that if such consideration received in the transaction is not
solely common stock of the successor corporation, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon exercise of the Award to be solely common stock of the successor
corporation equal to the Fair Market Value of the per Share consideration
received by holders of Common Stock in the transaction.

(iii)

In the event of any Change in Control, (A) the Board or Committee shall have
full discretionary authority, exercisable either in advance of, or at the time
of, the Change in Control, to provide for the automatic acceleration of the
vesting of Awards upon the occurrence of the Change in Control (which
acceleration may be conditioned upon the subsequent termination of the Awardee’s
service to the Company or its Affiliate within a specified period after the
Change in Control), and (B) all outstanding Awards held by Officers shall be
automatically accelerated in the event of the termination of their employment in
conjunction with, or within a year of, the Change in Control.

(iv)

Each Officer of the Corporation subject to the short-swing profit restrictions
of the federal securities laws shall have the following limited stock
appreciation rights in tandem with each option received under the Plan. Upon the
occurrence of a Hostile Take-Over (defined below), each Option with a limited
stock appreciation right in effect for at least six (6) months shall
automatically be canceled and the optionee shall be entitled to a cash payment
by the Company in the amount of the excess of (i) the Take-Over Price (defined
below) of the shares of Common Stock subject to the canceled Option (whether or
not the option is otherwise exercisable for such shares), over (ii) the
aggregate exercise price payable for such shares.  The payment shall be made
within five (5) days after consummation of the Hostile Take-Over.  Neither the
approval of the Administrator nor the consent of the Board shall be required in
connection with such Option cancellation and cash payment. A “Hostile Take-Over”
shall be deemed to occur if (i) any person or related group of persons (other
than the Company or a person that directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 of the Exchange
Act) of securities possessing more than 50% of the total combined voting power
of the Company’s outstanding securities pursuant to a tender or exchange offer
that the Board does not recommend that the Company’s stockholders accept, and
(ii) more than 50% of the securities so acquired are accepted from holders other
than officers and Directors of the Company subject to Section 16 of the Exchange
Act. The “Take-Over Price” per share shall be the greater of (A) the Fair Market
Value per share on the date of cancellation, or (B) the highest reported price
per share paid in effecting such Hostile Take-Over.  However, if the canceled
option is an Incentive Stock Option, the Take-Over Price shall not exceed the
clause (A) price per share

15.

Amendment and Termination of the Plan.

(a)

Amendment and Termination.    The Board may amend, alter or discontinue the Plan
or any Award Agreement, but any such amendment shall be subject to approval of
the stockholders of the Company in the manner and to the extent required by
Applicable Law.  In addition, without limiting the foregoing, unless approved by
the stockholders of the Company, no such amendment shall be made that would:

(i)

materially increase the maximum number of Shares for which Awards may be granted
under the Plan, other than an increase pursuant to Section  of the Plan;

(ii)

reduce the minimum exercise price at which Options may be granted under the
Plan;

(iii)

result in amendment of the terms of outstanding Awards to reduce the exercise
price of outstanding Options or Stock Appreciation Rights or cancel outstanding
Options or Stock Appreciation Rights in exchange for cash, other awards or
Options or Stock Appreciation Rights with an exercise price that is less than
the exercise price of the original Options or Stock Appreciation Rights, in any
case other than in connection with a change in the Company’s capitalization
pursuant to Section  of the Plan; or

(iv)

change the class of persons eligible to receive Awards under the Plan.

(b)

Effect of Amendment or Termination.    No amendment, suspension or termination
of the Plan shall impair the rights of any Award, unless mutually agreed
otherwise between the Participant and the Administrator, which agreement must be
in writing and signed by the Participant and the Company; provided further that
the Administrator may amend an outstanding Award in order to conform it to the
Administrator’s intent (in its sole discretion) that such Award not be subject
to Code Section 409A(a)(1)(B).  Termination of the Plan shall not affect the
Administrator's ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.

(c)

Effect of the Plan on Other Arrangements.    Neither the adoption of the Plan by
the Board or a Committee nor the submission of the Plan to the stockholders of
the Company for approval shall be construed as creating any limitations on the
power of the Board or any Committee to adopt such other incentive arrangements
as it or they may deem desirable, including without limitation, the granting of
restricted stock or stock options otherwise than under the Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.  The value of Awards granted pursuant to the Plan will not be included as
compensation, earnings, salaries or other similar terms used when calculating an
Awardee’s benefits under any employee benefit plan sponsored by the Company or
any Subsidiary except as such plan otherwise expressly provides.

16.

Designation of Beneficiary.    

(a)

An Awardee may file a written designation of a beneficiary who is to receive the
Awardee's rights pursuant to Awardee's Award or the Awardee may include his or
her Awards in an omnibus beneficiary designation for all benefits under the
Plan.  To the extent that Awardee has completed a designation of beneficiary
while employed with the Company, such beneficiary designation shall remain in
effect with respect to any Award hereunder until changed by the Awardee to the
extent enforceable under Applicable Law.

(b)

Such designation of beneficiary may be changed by the Awardee at any time by
written notice.  In the event of the death of an Awardee and in the absence of a
beneficiary validly designated under the Plan who is living at the time of such
Awardee's death, the Company shall allow the executor or administrator of the
estate of the Awardee to exercise the Award, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may allow the spouse or one or more dependents or relatives
of the Awardee to exercise the Award to the extent permissible under Applicable
Law or if no spouse, dependent or relative is known to the Company, then to such
other person as the Company may designate.

17.

No Right to Awards or to Employment.    

No person shall have any claim or right to be granted an Award and the grant of
any Award shall not be construed as giving an Awardee the right to continue in
the employ or service of the Company or its Affiliates.  Further, the Company
and its Affiliates expressly reserve the right, at any time, to dismiss any
Employee, Consultant or Awardee at any time without liability or any claim under
the Plan, except as provided herein or in any Award Agreement entered into
hereunder.

18.

Legal Compliance.

Subject to Section 22, shares shall not be issued pursuant to the exercise of an
Option or Stock Award unless the exercise of such Option or Stock Award and the
issuance and delivery of such Shares shall comply with Applicable Laws and shall
be further subject to the approval of counsel for the Company with respect to
such compliance.

19.

Reservation of Shares.    

The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

20.

Notice.    

Any written notice to the Company required by any provisions of this Plan shall
be addressed to the Secretary of the Company and shall be effective when
received.

21.

Governing Law; Interpretation of Plan and Awards.

(a)

This Plan and all determinations made and actions taken pursuant hereto shall be
governed by the substantive laws, but not the choice of law rules, of the state
of California.

(b)

In the event that any provision of the Plan or any Award granted under the Plan
is declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of the terms of the Plan and/or Award shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

(c)

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of the Plan, nor shall
they affect its meaning, construction or effect.

(d)

The terms of the Plan and any Award shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

(e)

All questions arising under the Plan or under any Award shall be decided by the
Administrator in its total and absolute discretion.  In the event the
Participant believes that a decision by the Administrator with respect to such
person was arbitrary or capricious, the Participant may request arbitration with
respect to such decision.  The review by the arbitrator shall be limited to
determining whether the Administrator's decision was arbitrary or capricious.
 This arbitration shall be the sole and exclusive review permitted of the
Administrator's decision, and the Awardee shall as a condition to the receipt of
an Award be deemed to explicitly waive any right to judicial review.

(f)

Notice of demand for arbitration shall be made in writing to the Administrator
within thirty (30) days after the applicable decision by the Administrator.  The
arbitrator shall be selected from amongst those members of the Board who are
neither Administrators nor Employees.  If there are no such members of the
Board, the arbitrator shall be selected by the Board.  The arbitrator shall be
an individual who is an attorney licensed to practice law in the State of
Delaware.  Such arbitrator shall be neutral within the meaning of the Commercial
Rules of Dispute Resolution of the American Arbitration Association; provided,
however, that the arbitration shall not be administered by the American
Arbitration Association.  Any challenge to the neutrality of the arbitrator
shall be resolved by the arbitrator whose decision shall be final and
conclusive.  The arbitration shall be administered and conducted by the
arbitrator pursuant to the Commercial Rules of Dispute Resolution of the
American Arbitration Association.  The decision of the arbitrator on the
issue(s) presented for arbitration shall be final and conclusive and may be
enforced in any court of competent jurisdiction.

22.

Limitation on Liability.

The Company and any Affiliate which is in existence or hereafter comes into
existence shall not be liable to a Participant, an Employee, an Awardee or any
other persons as to:

(a)

The Non-Issuance of Shares.    The non-issuance or sale of Shares (including
under Section  above) as to which the Company has been unable, or the
Administrator deems it infeasible, to obtain from any regulatory body having
jurisdiction the authority deemed by the Company's counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and

(b)

Tax Consequences.    Any tax consequence realized by any Participant, Employee,
Awardee or other person due to the receipt, vesting, exercise or settlement of
any Option or other Award granted hereunder or due to the transfer of any Shares
issued hereunder.  The Participant is responsible for, and by accepting an Award
under the Plan agrees to bear, all taxes of any nature that are legally imposed
upon the Participant in connection with an Award, and the Company does not
assume, and will not be liable to any party for, any cost or liability arising
in connection with such tax liability legally imposed on the Participant.  In
particular, Awards issued under the Plan may be characterized by the Internal
Revenue Service (the “IRS”) as “deferred compensation” under the Code resulting
in additional taxes, including in some cases interest and penalties.  In the
event the IRS determines that an Award constitutes deferred compensation under
the Code or challenges any good faith characterization made by the Company or
any other party of the tax treatment applicable to an Award, the Participant
will be responsible for the additional taxes, and interest and penalties, if
any, that are determined to apply if such challenge succeeds, and the Company
will not reimburse the Participant for the amount of any additional taxes,
penalties or interest that result.

(c)

Forfeiture.    The requirement that Participant forfeit an Award, or the
benefits received or to be received under an Award, pursuant to any Applicable
Law.

23.

Unfunded Plan.

Insofar as it provides for Awards, the Plan shall be unfunded.  Although
bookkeeping accounts may be established with respect to Awardees who are granted
Stock Awards under this Plan, any such accounts will be used merely as a
bookkeeping convenience.  The Company shall not be required to segregate any
assets which may at any time be represented by Awards, nor shall this Plan be
construed as providing for such segregation, nor shall the Company nor the
Administrator be deemed to be a trustee of stock or cash to be awarded under the
Plan.  Any liability of the Company to any Participant with respect to an Award
shall be based solely upon any contractual obligations which may be created by
the Plan; no such obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company.  Neither the Company
nor the Administrator shall be required to give any security or bond for the
performance of any obligation which may be created by this Plan.

24.

Indemnification.

In addition to such other rights of indemnification as they may have as members
of the Board or officers or employees of the Company or an Affiliate, members of
the Board and any officers or employees of the Company or an Affiliate to whom
authority to act for the Board or the Company is delegated shall be indemnified
by the Company against all reasonable expenses, including attorneys’ fees,
actually and necessarily incurred in connection with the defense of any action,
suit or proceeding, or in connection with any appeal therein, to which they or
any of them may be a party by reason of any action taken or failure to act under
or in connection with the Plan, or any right granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in any such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.

*    *    *









